Title: To Thomas Jefferson from George Weedon, 28 March 1781
From: Weedon, George
To: Jefferson, Thomas



Dr. Sir
Williamsburg March 28th. 1781

Inclosed I have the honour to transmit to your Excellency a Copy of [a] General Return, by which you will see how inadequate the Strength of the Troops, under my Command, must be to the Service expected from them. Your Excellency was pleased to send me a supplementary list of Counties called on, after my Arrival at this place, of which, only Caroline and Spotsylvania have sent any men; indeed I cannot see how the Country is to be defended, when a Call of the Executive is paid as little regard to as it would be from those noways in Authority; and indeed those few that come into the Feild, only remain as long as they please, and then go back, some with their Officers at their heads, without consulting the Service or the Officer commanding.
I inclose you my Intelligence from below last night, and leave it to your Excellency to judge of the Propriety of assembling a stronger force than what we at present have. The Marquis and Baron both joined me in Opinion that while we were so weak on this side James River, it would be impossible to cover the Country from hence to Hampton; a Position, that subjected any part of our Defence to a Stroke from the Enemy, without our having it in our power to support any part. Under these Considerations, strengthened by Intelligence that indicated a Blow; the Troops were drawn to a point; and those who had continued in Service from the first of the Invasion were obliged from their distressed situation to be discharged.
I would also suggest the propriety of driving off all the Stocks from below Williamsburg, upwards. The Country [I am] informed contains vast Quantities, which no doubt the Enemy will forrage and support themselves with [our] means. I have the Honour to be with great Respect and Esteem Your Excellency’s most Obt. Servt.,

G. Weedon

